Having considered the petition, we conclude that petitioner
                has not demonstrated that our intervention by way of extraordinary relief
                is warranted. See NRS 34.160; Pan, 120 Nev. at 228, 88 P.3d at 844; see
                also NRAP 21(a)(4) (requiring a petitioner to attach an appendix to his or
                her petition including a copy of any part of the record before the
                respondent or any original document necessary for this court to
                understand the matters set forth in the petition). Accordingly, we
                            ORDER the petition DENIED.




                                                              It

                                                            Hardesty


                                                          P   CP.4.3t
                                                            Parraguirre




                cc: Randall George Angel
                     McDonald Carano Wilson LLP/Las Vegas
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A